El Juez Asociado Sr. Audrey,
emitió la opinión del tribunal.
La demanda en este caso presentada en la Corte de Dis-trito de Ponce el 19 de febrero de 1909, alega sustancialmente que en 9 de octubre de 1908, la corporación demandada era dueña de ciertos édificios y casas situados en la plaza de la referida central, y que el demandante Casto Pérez, de diez y nueve años de edad, era uno de sus empleados como ayu-*965dante mecánico, siendo sn deber, ayudar a practicar arreglos y reparaciones en el sitio y lugar que por la demandada o sus empleados se le ordenase; que en dicbo día de octubre recibió orden de ayudar a un mecánico a barrenar unos hierros, colo-cados en el tedio de una de las mencionadas casas, y mien-tras con el debido celo y diligencia cumplía su deber, al pa-rarse con el cuidado necesario sobre una plancha de zinc que' formaba el techo de dicha casa, cayó al suelo junto con la plancha, la que se salió de su sitio y cayó por la negligencia, descuido y abandono de la demandada, sufriendo como conse-cuencia de esa caída, la ruptura del antebrazo, izquierdo así como grandes dolores físicos, siendo la causa directa del acci-dente la negligencia de la demandada; que el demandante no-tificó el accidente por escrito a la demandada, dentro del tér-mino legal, y que ha sufrido daños y perjuicios por valor de novecientos noventa y nueve dollars, en cuya cantidad pide sé condene a la corporación demandada en concepto de indemni-zación y al pago de las costas. ■
La contestación presentada por la demandada fué excep-cionada por el demandante, excepción que la corte inferior de-sestimó, procediéndose en consecuencia 'a la celebración del juicio, después del cual la corte dictó su sentencia de 7 ele' marzo de 1910, por la que declara que los hechos y la ley esta-ban a favor de la demandada y en contra de la parte deman-dante y desestimó la demanda con las costas. •
Habiendo apelado el demandante, presentó en este Tribunal Supremo la transcripción de los autos y su alegato es-crito, sin que la parte apelada presentara alguno entonces.
Cuatro son los errores alegados como fundamento de la apelación, siendo los siguientes:
A. Que la corte inferior cometió error al desestimar la-excepción previa que el demandante dedujo contra la contes-tación del demandado.
B. Que cometió error al negar la admisión ele ciertas car-tas que como prueba presentaba el demandante. .
C. Que la sentencia es contraria a la prueba.
*966D. Que también es contraria a la ley.
Aun cuando la. orden desestimando la excepción previa del demandante no fue excepcionada formalmente, sin embargo, podemos tomarla en consideración porque la excepción y resolución aparecen en la transcripción de las autos, lo que ■ equivale a haberla incluido en un pliego de excepciones, ya que en esa clase de resoluciones no es indispensable que se tome una excepción formal contra ellas, porque son de las que por la ley se consideran excepcionadas, según el artículo 213 del Código de Enjuiciamiento Civil.
Sentado esto, podemos examinar el primer fundamento de la apelación, basado en haber sido erróneamente desesti-mada la excepción previa a la contestación.
En cuatro motivos se basó la excepción previa, a saber:
1. Que la contestación de la corporación demandada no aducía hechos suficientes para constituir una oposición a la demanda.
2. Que la contestación es ininteligible, dudosa y evasiva porque la demandada debía necesariamente conocér la mane-ra en que el accidente ocurrió, pues tuvo lugar en la plaza de la G-uánica Central; y porque también debe conocer la notifi-cación escrita que del suceso hizo el demandante.
3. Que no expone hechos suficientes para constituir una oposición a la demanda la defensa de que si Casto Pérez su-frió los daños que alega, se causaron y resultaron de los ries-gos del empleo que tenía, los que fueron asumidos por el.
4. Que tampoco aducen hechos suficientes como defensas, las basadas en que el demandante era empleado como mecá-nico de la demandada y de existir los daños, éstos no fueron causados por defectos en las vías, obras o maquinarias de la demandada, que resultaron, no fueron descubiertos o reme-diados por ella o por causa de su negligencia, o de sus emplea-dos, siendo debidos únicamente a la negligencia y falta de cuidado del demandante.
Conociendo los fundamentos de la excepción previa, vea-*967mos ahora si fue acertada o erróneamente desestimada por la corte inferior.
La contestación contiene una negación de la manera en qne el accidente tuvo lugar, según lo relata la demanda, que éste ocurriera por culpa o negligencia de la demandada, así como que el demandante procediera en aquella ocasión con el debido celo y diligencia en el cumplimiento de su deber, cons-tituyendo estas negaciones a esos hechos esenciales de la de-manda, una buena oposición.
El segundo motivo de la excepción desestimada tiene tan poco fundamento como el primero.
Una de las alegaciones de la demanda relata la manera en que el -accidente ocurrió, atribuyendo la causa directa e inmediata del mismo a negligencia de la demandada; y la si-guiente alegación expresa que tal suceso lo notificó el deman-dante a la demandada, por escrito, y dentro del término que marca la ley. Ambas alegaciones fueron negadas por la de-mandada, basando la segunda en falta de informes necesa-rios para basar una creencia.
En cuanto a la primera de esas alegaciones, el apelante sostiene que por haber ocurrido el hecho en la plaza de la Gruánica Central, debía necesariamente conocerlo la deman-dada ; y en cuanto a la segunda, que habiendo sido enviada la notificación por correo, no puede tampoco negar este hecho, por lo que las negaciones mencionadas hacen ininteligible, du-dosa, incierta y evasiva la contestación.
No podemos estar conformes con el demandante y ape-lante en que por el hecho de que el accidente ocurriera en una de las casas de la corporación demandada, venga ésta nece-sariamente obligada a conocerlo y que le impida alegar su ig-norancia.
No hay ley alguna que imponga a una persona o corpora-ción el deber de conocer todo lo que suceda en o alrededor de sus propiedades, a tal punto que no pueda alegar que lo desconoce.
Respecto al otro extremo, o sea la notificación hecha por *968correo, la cuestión es distinta porque si se alega que la notifi-cación con respecto al accidente, sitio y causa de él, se envió a la corporación demandada en un pliego por correo, debida-mente franqueado y con-la dirección adecuada, entonces, esto es bastante para liaber cumplido con el requisito exigido por la ley, aunque en realidad-el pliego-no se hubiera recibido, y no era'una alegación que había de admitirse o negarse en la contestación.
Pero a más de esto, cuando una contestación contiene cual-quiera defensa buena, como ocurre en el caso presente, no puede sostenerse una excepción previa dirigida contra toda la contestación en general. '
La cuestión referente a la alegación del aviso y la alega-x ción de la demandada correspondiente a ella, no es importante en este asunto, porque habiendo sido presentada la demanda dentro de los seis meses siguientes al accidente por el que se reclama, no era necesario alegar tal aviso, requerido tínica-mente cuando la reclamación es posterior a ese término; y además, porque siendo el demandante menor de edad, tenía, de acuerdo con el artículo 40 del Código de Enjuiciamiento Civil, hasta seis meses después de llegai: a su mayoría de edad para formular su reclamación., El própio apelante reconoce que era innecesario el aviso.
Resueltos los dos primeros fundamentos de la excepción previa, dirigidos contra la contestación en general, y estiman-do que la corte inferior estuvo acertada en su manera de apreciarlos, se hace innecesario examinar los otros dos funda-mentos dirigidos contra las defensas alegadas por la deman-dada, porque si prescindiendo de éstas la contestación era su-ficiente, y así lo entendemos, aunque las defensas fueran ma-las o improcedentes, no por eso podía prosperar la excepción previa del demandante, y en todo caso a lo que tendría dere-cho era a que tales defensas fueran eliminadas de la con-testación.
En resumen, en cuanto al primer motivo de error, la ex-*969cepción previa a la contestación estuvo- propiamente deses-timada por la corte inferior y no existe el error alegado.
El segundo error aducido por el apelante se basa, según liemos antes consignado, en la exclusión de ciertas- cartas que presentó como evidencia y que la corte le rechazó.
Ante todo liemos de hacer constar que el contenido de dichas cartas no ha sido incluido en ningún'-pliego de excep-ciones como es necesario, para que conociéndolo pudiéramos llegar a una conclusión exacta respecto a su admisibilidad en el juicio. No habiéndose hecho así hemos de presumir que la resolución judicial fué correcta en este punto. •
•Pero, si1 cual podemos deducir de las contestaciones de los testigos y de las manifestaciones del abogado del demandante, esas cartas se referían una a propuestas de transacción he-chas por la demandada y otra-al aviso que del accidente se dió a la demandada, también llegaremos a la conclusión de que fueron propiamente rechazadas por la corte inferior, y por ello no cometió error, porque el hecho de que un litigante haga ofertas de transacción o de arreglo antes del pleito o durante su tramitación, nunca puede estimarse por sí solo como un reconocimiento de su responsabilidad, y a lo sumo lo que sig-nifica es que desea evitar el pleito- o su continuación, por lo que tal clase de prueba nunca debe ser permitida por los tribunales, según liemos resuelto en el caso de Rufino Colón v. Guánica Central, en 7 de junio de 1910.
En cuanto a-la otra carta referente a la notificación o avi-so del accidente, según antes hemos consignado,-no era un hecho esencial en vista de haberse presentado la demanda den-tro de los seis meses del accidente y la negativa de su admi-sión no ha perjudicado al demandante.
Mas, aparte de estas razones, hay un hecho común para esas dos cartas, que las hacía inadmisibles, cual es, que no se justificó que la persona que las firmaba era un represen-tante de la corporación demandada.
Hemos tratado separadamente los dos primeros errores alegados como motivos del recurso, mas los otros dos pode-*970mos estudiarlos y los examinaremos conjuntamente por la íntima relación que guardan entre sí.
Desestimando la sentencia de la corte inferior, la preten-sión del demandante y alegándose ahora por éste que es con-traria a las pruebas, veamos si éstas sostienen las alegacio-nes de la demanda.
Ciertamente, de la evidencia aportada al juicio resulta que en 9 de octubre de 1908, el demandante Casto Pérez tenía diez y nueve años de edad y desde unos cuantos meses antes traba-jaba como ayudante mecánico con la demandada “G-uánica Central,” corporación organizada bajó las leyes de New Jersey, de quien era empleado mediante un salario de setenta y cinco centavos diarios: que el mencionado día se le ordenó que barrenara ciertos hierros del techo de una casa perteneciente a la demandada, para cumplir lo cual pasó en cuatro pies por una parte de ese techo y al pararse sobre una de las planchas de zinc del mismo cayó al suelo juntamente con dicha plancha desde una altura de treinta pies, por consecuencia de cuya caída sufrió la fractura del antebrazo izquierdo y por ella es-tuvo privado de trabajar hasta la fecha del juicio; que la plancha de zinc que cayó con el demandante no estaba soste-nida sino con soldaduras por un solo lado, en cuya condición la había dejado el carpintero que el día antes había quitado otras inmediatas, pues se trataba de hacer una claraboya, siendo el trabajo de dichos carpinteros a la vista de todos y por todos pudiendo ser apreciado, en cuyo sitio el demandante y su jefe habían estado el día antes; por la manifestación del testigo Finch de quien era ayudante Castro Pérez, resulta claro que los carpinteros trabajaban en un sitio visible en dicho techo el día antes, y podían ser apreciados los efectos de sus trabajos; que ellos habían quitado algunas planchas de zinc, pero no aquella de donde cayó el demandante; también es evidente que otras personas pasaron con seguridad sobre esa plancha de zinc sin haber caído; no aparece de la eviden-cia que nadie tuviera motivo para creer que el pasar por esa plancha de zinc fuera un peligro, ni tampoco que los carpin-*971teros fueran negligentes o incompetentes, o empleados de la •corporación; así como tampoco que esa manera de dejar la plancha de zinc no fuera la corriente.
La evidencia no revela la clase de negocios a que la Guá-nica Central se dedicaba, a qué destinaba la casa en que el ac-cidente ocurrió, ni que fuera su negocio reparar techos, o tu-viera un negocio especial con relación a techos que no fuera igual al de cualquier propietario de una casa. Nadie advir-tió al demandante que dicha plancha estaba floja, ni se puso cartel alguno avisando- el estado defectuoso del techo, ni aun el mecánico a quien ayudaba el demandante sabía los defectos de la expresada plancha de zinc.
Siendo estos los hechos esenciales resultantes de la evi-dencia presentada en el juicio, veamos ahora si ellos aparejan responsabilidad para la corporación demandada, dueña de la casa en que el accidente ocurrió.
Según la ley de 1 de marzo de 1902, relativa a la respon-sabilidad de los patronos, es condición precisa para que los empleados puedan reclamar indemnización de ellos por los perjuicios que sufran en su servicio, que cuando resultó su le-sión corporal estuvieran ejercitando en su ocupación el debi-do celo y diligencia al recibir el daño.
•Aun cuando este extremo fue negado por la corporación demandada, sin embargo la prueba claramente demuestra, que el demandante y apelante no sufrió el daño por el que reclama, por su descuido o- negligencia, y tampoco ha sido cuestión muy debatida por el apelado.
Pero es, que según esa ley, no basta que el accidente ocurriera sin negligencia o descuido del empleado, sino que además es indispensable, que el suceso se haya originado por alguna de las tres causas que determina la sección primera de la misma ley, correspondiente a la sección 322 de los Esta-tutos Revisados de Puerto Rico, los que podemos sintetizar en la siguiente manera r 1. Por defecto en las vías, edificios o máquinas de la demandada, que fueron originados, o no descubiertos, o no remediados por negligencia del patrono o *972de sus empleados; 2. Por negligencia del superintendente del patrono; 3. Por negligencia de un empleado de ferro-carril.
De estos tres casos el último no es aplicable porque no se trata de accidente, por negligencia de empleados de ferro-carriles ; el segundo tampoco porque como textualmente dice la ley, se refiere al daño sufrido .“por causa de la negligencia de cualquier persona al servicio del patrono, encargado de la superintendencia como su solo o principal deber ”; y no bay alegación en la demanda- ni prueba de que hubiera persona alguna encargada de- aquella obra o reparación y cuyo exclu-sivo o principal deber fuera la superintendencia de la misma. Los únicos empleados que trabajaban con el demandante eran compañeros de trabajo.
Réstanos, pues, el primer caso. .
Es claro que ni la casa ni el techo en que trabajaba el demandante cuando ocurrió el accidente que causó su daño, pueden clasificarse como vías de comunicación porque no es ese el fin a que se destinan, pero sí dentro del significado de la palabra “obras,” por más que lo contrario sostenga la parte apelada.
Una casa destinada a los negocios-de una compañía siem-pre ha tenido ese significado, como puede verse en The Century Dictionary and Cyclopaedia, Yol. VIII, página 697, No. 9, y en la página 852, tomo 29, de la American Cyclopaedia of Law, y también en la jurisprudencia de las cortes americanas.
En la obra “Words and Phrases .Judicially Defined,” vol. 8, página 7524, encontramos, que en el caso de South St. Joseph Land Co. v. Pitt, 114 Mo., 135, se define esa pala-bra diciendo.que es algunas veces usada para significar un' establecimiento para manufacturas o para realizar cualquier fin industrial, y que generalmente en el plural incluye todos los establecimientos, maquinarias, etc., usados en dichos tra-bajos. En el caso de Conroy v. Inhabitants of Clinton, 158 Mass., 318, citado en la misma obra, se consigna que la pala-bra “obras” tal como es usada en el Estatuto 1888, capítulo *973270, párrafo primero, autorizando acciones por la muerte de un empleado causada por “razón de cualquier defecto en el estado de las vías de comunicación, obras o maquinarias que se usen en relación con la empresa del patrono,” significa un trabajo terminado y no aquéllos en el curso de su construc-ción. Las palabras de ese estatuto son iguales a las del nuestro.
Las misma doctrina se aplicó en el caso de Hanna v. South St. Joseph Land Co., 126 Mo., 1, 13, 28, S. W. 652.
El edificio en que ocurrió el accidente es, pues, una de las obras de la corporación demandada, pero como no se fia demostrado por la prueba, que tuviera defecto alguno ni por tanto que fuera causado o no descubierto o no remediado por negligencia del patrono o de sus empleados, es claro que de acuerdo con la sección 322, caso primero de los Estatutos Revisados de Puerto Rico, el demandante no tiene derecho a reclamar nada de la demandada.
Es cierto que como regla general el patrono tiene la obli-gación de proporcionar a sus empleados sitio razonablemente seguro en que puedan trabajar y debe ejercitar un razonable cuidado en el cumplimiento de este deber, pero esta regla no se aplica cuando el trabajo, que realizan los empleados es de tal naturaleza que por su labor está cambiando constante-mente de condición, cuando los peligros son pasageros o cuando por negligencia de los compañeros el sitio se convierte en peligroso, sin falta del patrono o sin su conocimiento. (Véase 26 Cyc., 1113.)
Además, si lo que originó la caída y daño del demandante fué que la plancha de zinc con la que cayó al suelo estaba soldada solamente por un lado y no con remaches y esto fuera un defecto, lo que ño se ha demostrado, no habiéndose tampoco probado que de él tuviera conocimiento el patrono, resultaría,, que tampoco sería por ello responsable lá corporación de-mandada, porque un principal no es responsable de los daños sufridos por sus empleados motivados por defectos ocultos de que estuviera ignorante y que no pudo conocer ejercitando *974un razonable cuidado. Esta doctrina está sostenida en el caso de Mars v. Del. & Hud. Canal Co., 54 Hun., 625, en el que se expresa que una parte solamente es responsable por negligencia, cuando deja de tomar las medidas necesarias contra aquellos peligros que razonablemente puede esperarse que ocurran, y que pudieron ser previstos con un ordinario cuidado. También en el caso de East St. Louis Packing & P. Co. v. Hightower, 92 Ill., Rep., 139, se estableció que un em-pleado no puede recobrar daños de su principal, por perjuicios sufridos en el cumplimiento de su deber, o por algún defecto en la maquinaria usada sin que se demuestre que su patrono tenía conocimiento del mismo, o que pudo haber tenido cono-cimiento 'ele él usando razonable diligencia. En el caso de Smith v. Whittier, 30 Pac. Rep,, 532, se dijo que como la ne-gligencia es la violación o desatención de algún deber u obli-gación que alguno tiene para con otro, es evidente que un conocimiento de los hechos de los cuales nace la obligación, es un elemento esencial para determinar si hubo negligencia; y que si bien en ciertos casos tal conocimiento es presumido, en otros, es el deber de la parte que impúta negligencia-, el demostrar que tal conocimiento se tuvo.
En el presente caso se estaban haciendo claraboyas en el techo de zinc de uno de los edificios de la demandada, para lo cual era necesario remover algunas de las planchas de que estaba formado, siendo esta clase dé trabajo la que motivó la caída del demandante y no la mala condición del techo. En otras palabras, la plancha de zinc cayó con el demandante, como consecuencia de la reparación u obra que en el techo se estaba haciendo; y cuando un empleado está encargado de trabajos de esta índole que son objeto de cambios constantes al pasar sucesivamente de una condición a otra, que muchas veces resultan peligrosas por la misma naturaleza de las obras, el operario asume el riesgo ordinario y corriente a las mismas, como también. asume aquellos cuya existencia le es conocida o que pudo conocer ejercitando un razonable cui-*975dado, a menos que haya convenido lo contrario. (Véase 26 Oye., 1117.)
En el caso de Schneider v. Am. Bridge Co., 31 App. Cases, 426, el Juez, Sr. Shepherd, se expresó como signe:
11 Según los principios de la ley común, la evidencia fué insuficiente para demostrar negligencia por parte del demandado. Un gran edi-ficio estaba en construcción. El trabajo principal del demandante era en un extremo del mismo remachando trabazones con el cuartón de afuera. El lugar de su trabajo era en un andamio donde al parecer él estaba razonablemente seguro bajo las condiciones regulares de su trabajo especial. No resulta de la evidencia que él o sus inmediatos compañeros fueran requeridos o se esperaba que pasaran sobre la armadura de hierro para llegar al andamio dispuesto para ellos, o para procurarse utensilios para el cumplimiento de su trabajo, o que el demandado emprendió el trabajo de colocar tablones a través de las vigas con el fin de facilitar a cualquiera de sus empleados pasar cerca de la armadura de hierro. Cómo sucedió que el tablón llegó a estar colocado sobre las vigas, o por quién, o con qué objeto, no se ha demos--trado. Por todo lo que resulta, los tablones pudieron haber sido traídos y colocados por algunos de los trabajadores ocupados en la obra, por su propia conveniencia y sin que nadie se lo indicara, o pueden haber sido tablones que sobraban y que habían quedado sobre el andamio. ‘La obligación de un patrono de proveer de sitios razo-nablemente seguros para el trabajo de sus empleados, no le impone la obligación hacia ellos de conservar el edificio en el cual están traba-jando en una condición segura en cada momento de su trabajo, ya que su seguridad depende del debido cumplimiento del trabajo.” (Armour v. Hahn, 111 U. S., 313, 318; 28 L. ed. 440, 441; 4 Cup. Ct. Rep., 433.)
Con respecto a la falta de responsabilidad de un patrono por accidentes que suceden sin que hubiera motivos para espe-rarlos, dijo el Juez Cooley lo siguiente, en el caso de Sjogren v. Hall, 53 Mich. Rep., 274:
“El demandante funda su’ reclamación en la negligencia de los •demandados por dejar descubierta la rueda. Se probó en el juicio ■que con un pequeño gasto se hubiera podido construir al lado de la rueda un aparato de protección que hubiera hecho imposible que el accidente ocurriera, y se alega que la falta de hacer tal construcción •era un descuido tan culpable de la seguridad de aquellos que estaban *976empleados con los demandados, que los bacía responsables por todas las consecuencias. Si el accidente que ocurrió era uno que en realidad era probable que^ ocurriera, la consecuencia probable de una persona que trabajaba al lado de la rueda era que fuera cogida por ella como lo fué el demandante — habría entonces fundamento para insistir en este argumento. Pero no puede decirse que el accidente sea uno que aun una. persona prudente probablemente hubiera podido preveer. * * * /
“Lo inesperado ha ocurrido, y solamente tenemos que ver si los demandados fueron negligentes en no tomar las medidas necesarias para evitar dicho accidente * !>í *.
“Un accidente análogo, y con las mismas serias consecuencias, podría ocurrir en casi todas partes, en cualquier taller de maquinaria o en una hacienda así como en una factoría, y después que hubiera ocurrido inmediatamente se hubiera visto que había podido evitarse, Pero el hecho de que pudiera, evitarse, no prueba que hubiera falta en no anticiparse y tomar las medidas de precaución necesarias para evitarlo. Si un peón de una finca se cae de una hacina de heno la caída no demuestra que el dueño de la finca fuera culpable -por no poner una cerca a dicha hacina. Un hombre que dé un traspiés en una herrería puede ser cogido en su mano o cabeza por el martillo grueso de dicha herrería, pero de ahí no se deduce que haya ninguna negligencia en el cumplimiento de su deber por parte del herrero al dejar descubierto el martillo. Si existe alguna obligación por parte del propietario en estos casos, ésta es únicamente evitar los daños probables; pero no se extiende dicha obligación a exigir a dicho pro-pietario que haga imposible que resulten tales accidentes. * * *.
La prueba muestra un caso de simple accidente, sin que exista más negligencia en una parte que en la otra.”
Y nosotros podemos decir en este caso como el Juez Cooley, que la evidencia comprueba únicamente un caso de puro accidente, del que no puede ser responsable la corpora-ción demandada, por lo que debe ser confirmada la sentencia, de la corte inferior que la absolvió de la reclamación del de-mandante Casto Pérez.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y del Toro.
El Juez Asociado Sr. MacLeary, firmó haciendo constar *977estar conforme con la sentencia, pero no con el dictamen en qne se fnncla, habiendo emitido nna opinión- concurrente sepa-rada. •